Citation Nr: 1127192	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  10-04 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial compensable rating for a psychiatric disorder.

2.  Entitlement to an initial increased rating for a right ankle and foot disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 2000 to January 2001 and from August 2006 to March 2008, with additional service in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection and assigned initial 0 percent and 10 percent ratings for a psychiatric disorder and a right ankle and foot disorder.  

The Veteran has asserted that her service-connected disabilities preclude full-time employment.  The Board interprets the Veteran's assertions as raising an implicit claim of entitlement to a total disability rating based on individual unemployability due to a service- connected disability (TDIU).  As that claim has not been developed for appellate review, it is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Since March 22, 2008, the day after the Veteran's discharge from active duty and the effective date of service connection, her service-connected psychiatric disorder has been productive of no more than occupational and social impairment with occasional decrease in work efficiency with intermittent inability to perform occupational tasks with depression, anxiety, sleep impairment, suspiciousness, weekly panic attacks, and mild memory loss, but with otherwise satisfactory routine behavior, self-care, and normal conversation.

2.  Since March 22, 2008, the Veteran's right ankle and foot disorder has been manifested by no more than moderate limitation of motion of the ankle.  There have been no clinical findings of malunion of the tibia and fibula.  Nor have there been any other clinical findings of symptoms not contemplated in the ratings assigned for the Veteran's other service-connected lower extremity disabilities, which are not at issue in this appeal.

3.  The competent evidence of record does not present an exceptional or unusual disability picture with such related factors as a marked interference with employment or frequent periods of hospitalization due to the Veteran's service-connected psychiatric and right ankle and foot disorders so as to render impractical the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for an initial rating of 30 percent, but not higher, for a psychiatric disorder have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for an initial rating in excess of 10 percent for a right ankle and foot disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5262, 5271 (2010).  

3.  The criteria for referral for consideration of increased ratings for a psychiatric disorder and a right ankle and foot disorder on an extra-schedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Increased Ratings

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2010).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2010).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).

In this case, the Veteran contends that higher initial ratings are warranted for her psychiatric and right ankle and foot disorders.  Those claims will be examined in turn.

Psychiatric Disorder

The Veteran's service-connected psychiatric disorder has been evaluated under Diagnostic Code 9411, which is governed by the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  That general rating formula provides for a 10 percent disability rating where there is occupational and social impairment due to mild or transient symptoms, which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  

A 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, occasional panic attacks, chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned when the psychiatric condition produces occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  

The rating schedule also authorizes the assignment of a noncompensable rating in every instance in which the schedule does not provide for such a rating and the requirements for a compensable rating are not met. 38 C.F.R. § 4.31. 

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In this case, the Veteran contends that her psychiatric symptoms have warranted a compensable rating since the date of service connection.  

The pertinent evidence of record consists of reports of a February 2008 mental health consultation, conducted shortly before the Veteran's release from active duty, and an August 2008 VA psychiatric examination, administered in support of her initial claim for service connection.  Additional pertinent evidence includes VA outpatient mental health treatment records and the Veteran's written statements.  That clinical and lay evidence collectively shows that, throughout the pendency of this appeal, the Veteran has experienced various psychiatric symptoms, including an exaggerated startle response, intrusive thoughts, flashbacks, nightmares, depression, anger, and irritability.  

At the time of her initial February 2008 mental health consultation, the Veteran described a recent history of mental health problems, which she attributed to a series of traumatic events during her period of active duty in Iraq.  The most significant of those events involved an improvised explosion device (IED), which detonated "directly underneath" the vehicle that she was driving and resulted in permanent right ankle and foot injuries.  Additionally, the Veteran reported that she had personally witnessed multiple other explosions, one of which resulted in significant casualties, "with body parts scattered everywhere."  

The Veteran emphasized that the aforementioned in-service stressors continued to haunt her in the form of nightmares and daytime flashbacks.  She added that her flashbacks were particularly potent when she operated a motor vehicle, as she had been doing at the time of the IED explosion.  The Veteran also complained of other psychiatric symptoms, including an exaggerated startle response, lack of patience, and overabundance of caution, particularly when driving.  However, she denied any history of substance abuse, suicidal or homicidal ideation, auditory or visual hallucinations, or other psychotic tendencies.  Nor did she report any other emotional or cognitive abnormalities.

Based on the results of the clinical interview and a review of pertinent in-service medical records, the February 2008 examiner diagnosed the Veteran with PTSD and depression and assigned her a Global Assessment and Functioning (GAF) score of 71.

Subsequent VA medical records show that, from February 2008 until October 2009, the Veteran was afforded outpatient mental health counseling for PTSD, depression, and related symptoms.  Her outpatient counseling included eye movement desensitization and reprocessing (EMDR) therapy, which was noted to be effective in alleviating the most acute symptoms of sadness, anger, and fear associated with her Iraq war memories.  

During her period of VA outpatient treatment, the Veteran underwent an August 2008 VA psychiatric examination in which she recounted her history of in-service stressors and ensuing mental health symptoms, but emphasized that the EMDR therapy was helpful in relieving those symptoms.  

In terms of her current social and occupational functioning, the Veteran indicated that she was currently single, but maintained close ties with her former boyfriend.  Additionally, she professed to have close relationships with her young son and other relatives.  The Veteran also stated that she enjoyed a wide variety of recreational activities, including bowling, swimming, and board games, and even described herself as "very social."  She reported that she was currently unemployed, but explained that her absence from the workforce was due to her fulltime enrollment as a college student.

On mental status evaluation, the Veteran displayed a cooperative, friendly attitude, a "good" mood, and an appropriate affect.  Her speech was spontaneous and she was oriented to person, time, and place.  In addition, the Veteran's intelligence and judgment were found to fall within normal limits and her thought content was considered unremarkable.  She exhibited no signs of panic attacks, concentration or memory problems, impaired impulse control, or other behavioral abnormalities.  Nor did she report or display any suicidal or homicidal ideations, auditory or visual hallucinations, or other psychotic tendencies.

Based on the results of the examination, the August 2008 VA examiner determined that, while the Veteran continued to meet the DSM-IV criteria for PTSD and depression, her symptoms were in "partial remission" and did not cause significant distress or impairment in her occupational and social functioning.

The record thereafter shows that in October 2008, the Veteran voluntarily ended her VA mental health counseling sessions.  Significantly, she does not report, and the record does not otherwise show, that she has sought additional clinical treatment for psychiatric problems.  Accordingly, the Board finds it unnecessary to remand her claim to obtain additional medical records.  Moreover, in the absence of any complaints or clinical findings of worsening psychiatric problems since the August 2008 VA examination, the Board finds that additional development by way of another VA examination or opinion would be redundant and unnecessary.  38 C.F.R. § 3.327 (2010); VAOPGCPREC 11-95 (April 7, 1995) (Board is not required to remand an appealed claim because of the passage of time when an adequate examination report was originally prepared for the agency of original jurisdiction, unless the severity has since increased).

The Veteran was assigned a GAF score of 71 at the time of her August 2008 VA examination.  The GAF is a scale indicating the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 71-80 reflects transient symptoms, if present, and predictable reactions to psychosocial stressors (e.g., difficulty concentrating after family arguments); resulting in no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind school work).

The Board finds that the Veteran's assigned GAF score, together with the other pertinent clinical and lay evidence of record, indicates that, since the date of service connection, her overall psychiatric symptoms have most closely approximated the criteria for a 30 percent rating in accordance with the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Throughout the relevant appeals period, the Veteran has demonstrated specific symptoms, including depression, anxiety sparked by flashbacks, nightmares and related sleep problems, which collectively warrant a 30 percent rating under that general rating formula.  Moreover, while the VA examiner has indicated that the Veteran's PTSD and depression are now in partial remission, the lay and clinical evidence of record shows that she continues to meet the diagnostic criteria for those disorders.  Further, the Veteran's PTSD and depression have been shown to interfere with, but not preclude, her ability to perform routine tasks, such as driving.  Such intermittent inability to perform occupational tasks is expressly contemplated in the criteria for a 30 percent rating under the general rating formula.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2010).  Accordingly, the Board finds that a rating of 30 percent is warranted, effective the date of service connection.

Conversely, the Board finds that a rating in excess of 30 percent has not been warranted at any time throughout the pendency of this appeal.  The Veteran has not contended, that the record has not otherwise shown, that her PTSD and depression have been manifested by occupational and social impairment with reduced reliability and productivity.  On the contrary, the Veteran has described herself as a "very social" person who maintains good relationships with her son and other relatives and engages in recreational pursuits that demonstrate that she does not isolate herself.  

Additionally, while mindful that the Veteran does not currently work fulltime, the Board observes that her lack of gainful employment is due to her enrollment in college, as opposed to an underlying psychiatric condition.  Moreover, there is no evidence that the Veteran's academic pursuits have been impacted by her PTSD, depression, or related psychiatric symptoms.  Further, her PTSD and depression have not been shown to include any of the symptoms warranting a 50 percent rating under the General Rating Formula:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  Accordingly, the Board finds no basis in the record to support the assignment of a rating in excess of 30 percent for her service-connected psychiatric disability.

In sum, the Board finds that the Veteran's service-connected psychiatric disorder has warranted a disability rating of 30 percent, but not higher, since the date of service connection.  All reasonable doubt has been resolved in favor of the Veteran in reaching this determination.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Right Ankle Disorder

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2010).

Adjudicators must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2010); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2010).  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

In addition, the Board observes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2010).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are related considerations.  38 C.F.R. § 4.45 (2010).  For the purpose of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45 (2010).  

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation of motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  Diagnostic Code 5010, used for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2010).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are not to be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1 (2010).  

Throughout the pendency of this appeal, the Veteran's right ankle and foot disorder (claimed as residuals of a right ankle strain, with pes planus, degenerative changes, and a scar, status blast injury) has been rated 10 percent disabling under Diagnostic Codes 5010-5271.  38 C.F.R. §4.71a, Diagnostic Codes 5010-5271 (2010).  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  

Diagnostic Code 5010 contemplates traumatic arthritis.  Diagnostic Code 5271 pertains to limitation of motion of the ankle.  However, while those two diagnostic codes have been used to rate the Veteran's service-connected disability, only Diagnostic Code 5271 may be considered in determining whether a higher initial rating is warranted.  Although the clinical evidence of record shows degenerative changes throughout the Veteran's right ankle, her symptoms have not been found to definitively support a diagnosis of arthritis.  Moreover, even if a diagnosis of arthritis had been confirmed, the Veteran is already in receipt of a 10 percent rating under a diagnostic code predicated on limitation of motion.  Therefore, the criteria listed under Diagnostic Codes 5003 and 5010 cannot serve as a basis for an increased initial rating for the right ankle disorder.  38 C.F.R. § 4.14 (2010).  The Board will therefore discuss the applicability of other regulatory criteria. 

In addition to Diagnostic Code 5271, the Board finds that Diagnostic Code 5262 (impairment of the tibia and fibula), is potentially applicable to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  Moreover, the pertinent evidence of record also warrants consideration of Diagnostic Codes 7801, 7802, and 7804, which contemplate scars.  38 C.F.R. § 4.118, Diagnostic Codes 5224, 5225, 5226, 5227, 5228, 5229, 5230, 7801, 7802, 7804 (2010).  Parenthetically, the Board observes that the rating criteria for scars were recently revised.  However, the amended regulations are specifically effective for applications for benefits received by the VA on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  73 Fed. Reg. 52710 (October 23, 2008).  As the Veteran's claim was filed prior to October 23, 2008, and she has not requested consideration under the most recently amended regulations, her disability will not be considered under those revised rating criteria.

In considering the applicability of other diagnostic codes, the Board finds that Diagnostic Codes 5270 (ankylosis of the ankle), 5272 (ankylosis of the subastralgar or tarsal joint), 5273 (malunion of the os calcis or astralgus), and 5274 (astralgalectomy), are not applicable as there have been no subjective complaints or clinical findings of those disorders.  Accordingly, those diagnostic codes may not serve as the basis for an increased initial rating.  

The Veteran's service medical records show that, in March 2007, she was treated for right foot injuries incurred when an IED detonated under the motor vehicle she was operating in Mosul, Iraq.  Initial clinical evaluation yielded a diagnosis of right calcaneal fracture for which the Veteran underwent open reduction internal fixation (ORIF) surgery.  Post-operative X-rays revealed evidence of right foot pes planus and degenerative changes, including generalized demineralization, probable disuse osteoporosis, and probable bony fusion across the subtalar joint.  Subsequent in-service medical records show that the Veteran was afforded rehabilitative therapy at a VA medical facility.  Although she tolerated that therapy well, she continued to suffer from right ankle pain and related symptoms following her military discharge.

In terms of specific post-service symptoms, the Veteran reported on VA examination in August 2008 that her right ankle no longer moved as well as it used to prior to her combat injury.  She also complained of progressively worsening right ankle pain, which medication was only moderately effective in alleviating.  Additionally, the Veteran reported that her right ankle and foot disorder prevented her from standing or walking for prolonged periods.  She added that her ability to stand and walk was further compromised during flare-ups of right ankle pain, which she experienced every two to three weeks and rated as moderate in terms of severity.  However, the Veteran acknowledged that she was not currently experiencing any flare-ups of right ankle pain and, thus, the additional degree of limitation of motion during flare-ups could not be clinically determined.  Additionally, the Veteran complained that her right ankle and foot disorder was productive of decreased strength and mobility, which interfered with her ability not only to walk but also to lift and carry objects.  The Veteran emphasized that those limitations had a significant effect on her occupational performance in the National Guard.  However, she denied any current reliance on orthotic devices.  Nor did she report any additional functional impairment arising from her right ankle and foot disorder.  

On clinical evaluation, the Veteran exhibited an antalgic gait with abnormal weight bearing and tenderness throughout her right ankle.  Range of motion testing of that joint revealed full ankle dorsiflexion to 20 degrees and reduced plantar flexion to 15 degrees.  There was no evidence of painful motion or additional limitation of motion on repetitive use.  Nor were there any objective signs of instability, tendon abnormality, angulation, or ankylosis.  

In addition to the foregoing manifestations, the Veteran's right ankle and foot disorder was found to result in two scars measuring 0.5 centimeter wide and 6 centimeters long and 0.2 centimeters wide and 11 centimeters long.  Those scars, which were attributed to the Veteran's March 2007 ORIF surgery, were void of any tenderness to palpation, adherence to underlying tissue, underlying soft tissue damage, or skin ulceration or breakdown.  Nor did they result in any limitation of motion or loss of function.

Following her initial VA examination, the Veteran continued to seek periodic outpatient treatment for right ankle and foot problems.  She was afforded a follow-up VA examination in July 2009 in which she complained of progressively worsening right ankle and foot pain, swelling, stiffness, fatigability, weakness, and lack of endurance.  As she had on her prior VA examination, the Veteran noted that her symptoms limited her ability to walk and stand for prolonged periods.  She added that those functional limitations were particularly acute during painful flare-ups.  The Veteran also reported that her symptoms necessitated the occasional use of an orthotic inserts, which had not been prescribed at the time of the last VA examination.  Additionally, the Veteran indicated that, as a result of the disabling effects of her right ankle and foot disorder, she had been placed on a physical profile in the National Guard.  However, she acknowledged that she continued to perform monthly drills with the rest of her National Guard unit while managing a fulltime college course load.

On clinical examination, the Veteran exhibited abnormal weight bearing over her great right toe, with objective evidence of hammertoes, hallux valgus, flatfoot, and mild pronation.  There was also objective evidence of painful motion in the heel, swelling in the lateral malleolus, and tenderness across the heel surface and first metatarsophalangeal joint.  Additionally, testing of the tibia and fibula revealed five degrees of varus os calcis over the right great toe.  However, no malunion of those bones was noted.

As had been the case at the time of the August 2008 VA examination, range of motion testing revealed full right ankle dorsiflexion to 20 degrees and reduced plantar flexion to 15 degrees, with no evidence of pain on motion or additional functional limitation on repetitive use.  Similarly unchanged, relative to the prior examination, were the clinical findings with respect to the Veteran's post-ORIF surgical scars.  

Following her most recent VA examination, the RO issued a July 2009 rating decision granting service connection for multiple disorders of the lower extremities (right knee chondromalcia patella, right hip strain, bilateral pes planus, bilateral hallux valgus, and hammertoes of the third and fourth right digits), all claimed as secondary to the Veteran's right ankle and foot disorder.  The Veteran has not contested the ratings assigned for any of those newly service-connected disorders and, thus, they are not at issue in this appeal.  While the disability being rated is characterized as a right ankle and foot disability, the Board will not consider symptomatology related to pes planus, hallux valgus, or hammertoes in assigning a rating to the disability because those disabilities are separately rated.

The record thereafter shows that, in December 2009, the Veteran submitted a written statement expressing concern that the pain and functional limitations from her right ankle and foot disorder would interfere with her future employment prospects.  The Veteran acknowledged that she was still in college and gave no indication that she had applied or been turned down for any fulltime jobs.  Nevertheless, the Veteran asserted that a VA orthopedic provider had told her that her right ankle and foot symptoms would get worse with age.  She did not indicate that she was currently receiving VA treatment for those symptoms.  Nor did she specifically assert that those symptoms had worsened since her July 2009 VA examination.  Accordingly, the Board finds that additional development to request medical records or to obtain a medical examination are unnecessary with respect to the Veteran's claim.  Indeed, any additional stay in adjudication would not benefit the Veteran and would unnecessarily delay and burden agency resources.  Sondel v. West, 13 Vet. App. 213 (1999); 38 C.F.R. § 3.159(c)(2) (2010).

The Board now turns to the pertinent diagnostic criteria.  Diagnostic Code 5271 provides for a 10 percent rating where there is moderate limitation of motion of the ankle and for a maximum 20 percent evaluation for marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010). 

Diagnostic Code 5262 provides for a 10 percent rating where there is malunion of the tibia and fibula with a slight knee or ankle disorder.  A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate knee or ankle disability.  A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked knee or ankle disability, and finally, a 40 percent evaluation is warranted where nonunion of the tibia and fibula is productive of loose motion requiring a knee brace.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  

For VA purposes, normal plantar flexion of the ankle is from 0 to 45 degrees and normal dorsiflexion of the ankle is from 0 to 20 degrees.  38 C.F.R. § 4.71a, Plate II (2010).  

On both the August 2008 and July 2009 VA examinations, the only occasions during the appeals period when range of motion testing was conducted, the Veteran exhibited dorsiflexion to 20 degrees, which was fully normal.  Thus, while cognizant that the Veteran also displayed limitation of plantar flexion to 15 degrees, the Board finds that, overall, her service-connected disorder was not characterized by marked loss of range of motion sufficient to warrant a 20 percent rating under Diagnostic Code 5271.  On the contrary, the clinical evidence of record shows that, since the date of service connection, the Veteran's overall loss of right ankle motion has been no more than moderate in degree and, thus, has been duly compensated by the 10 percent rating already assigned under that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2010).  

In making the above determination, the Board has considered the provisions regarding additional function loss due to pain and other factors.  However, while the Veteran has complained of painful right ankle flare-ups, she has expressly indicated that those flare-ups are only of moderate severity and occur only after certain activities, such as prolonged standing and walking.  Moreover, the Board considers it significant that neither the August 2008 nor the July 2009 VA examination yielded any clinical findings of painful motion or additional limitation of motion on repetitive use.  Accordingly, the Board finds that the level of disability associated with the Veteran's right ankle cannot be deemed severe or marked even when considering the effects of pain and repetitive motion.  Thus, the Board finds that the factors outlined in 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 cannot provide for a higher rating in this instance.  38 C.F.R. §§ 4.40, 4.45 (2010);  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

Nor is a higher initial rating warranted under the diagnostic criteria pertaining to impairment of the tibia and fibula.  While the Board has determined that the Veteran has a moderate right ankle disability, X-rays of the right ankle have shown no evidence of malunion of the tibia and fibula.  Therefore, the Board finds that a rating of 20 percent is not warranted pursuant to that diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5262 (2010).  

Next, the Board acknowledges that the Veteran's August 2008 and July 2009 VA examinations have revealed evidence of two post-ORIF surgical scars on the Veteran's right foot.  The Board also recognizes that, under certain circumstances, assigning a separate rating for scarring would not violate the rule against pyramiding.  Esteban v. Brown, 6 Vet. App. 259 (1994).  Nevertheless, the Veteran's scars have not been shown to be at least 144 square centimeters, or at least 39 square centimeters.  Nor have they been shown to be painful, deep and nonlinear, or unstable.  Therefore, the Board finds that the relevant diagnostic criteria do not provide for a separate compensable rating for that manifestation of her right ankle and foot disorder.  38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804.  

The Board has considered whether a separate or higher rating could be assigned under any other diagnostic code.  In this respect, the Board is mindful that, in addition to the right ankle and foot disorder on appeal, the Veteran has been diagnosed with multiple other disabilities of the lower extremities, including bilateral pes planus, bilateral hallux valgus, and hammertoes of the third and fourth right digits.  Nevertheless, the Veteran has been granted separate awards of service connection for those other disabilities in a July 2009 rating decision, which she did not appeal.  Thus, to assign the Veteran a higher rating for the disorder at issue based on the symptoms underlying those other service-connected disabilities would amount to impermissible pyramiding.  38 C.F.R. § 4.14 (2010). 

As a final point of analysis, the Board recognizes that, in her December 2009 written statement, the Veteran asserted that her VA physician advised her that her right ankle and foot disorder "would only get worse over time."  As a layperson, the Veteran is competent to relay what her VA providers have told her with respect to the prognosis of her service-connected disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  If the Veteran's disability worsens in the future, she may file a claim for increased rating at that time.  The Board may consider only the current disability shown in the Veteran's right ankle and foot disability in adjudicating this claim.

In sum, the Board finds that the Veteran is not entitled to an initial higher rating for her right ankle and foot disorder.  As an initial rating case, consideration has been given to staged ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, the weight of the competent and credible evidence demonstrates that the Veteran's service-connected disability has not warranted a rating in excess of 10 percent at any time since the date of service connection.  As the preponderance of the evidence is against the claim for an initial increased rating, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions of VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2010).  However, the regulations also provide for exceptional cases involving compensation.  Ratings shall be based, as far as practicable, upon the average impairments of earning capacity with the additional proviso that VA shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice to the exceptional case where the scheduler evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in exceptional cases is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2010).  However, the Board finds that the regular schedular standards are not inadequate.

The Board acknowledges that, while the Veteran has remained a member of the Army National Guard, she has not worked fulltime since the date of service connection.  However, the record shows that her lack of gainful employment is mainly due to her enrollment in college.  The Board recognizes that the Veteran has expressed concern about the impact of her service-connected right ankle and foot disorder on her future employment prospects.  However, just as predictions of worsening disability are insufficient to warrant a increased schedular rating at the present time, allegations of future employment problems cannot support the award of an extraschedular rating, which must also be based on current findings.  Moreover, the Board considers it significant that, while the Veteran reportedly has been placed on a disability profile in the National Guard, she continues, by her own admission, to take part in weekend drills while managing a fulltime course load as a college student.  Her accomplishments collectively show that her service-connected psychiatric and right ankle and foot disorders, either singly or standing alone, do not result in marked interference with employment beyond that envisioned by the schedular ratings already assigned for those disabilities.  The schedular rating criteria are designed to compensate for average impairments in earning capacity resulting from service-connected disability.  38 U.S.C.A. § 1155.  Generally, the degrees of disability specified in the rating schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2010).

In this case, the competent evidence of record does not show frequent, or any, hospitalizations due to the Veteran's psychiatric symptoms.  Nor does the evidence indicate that the Veteran's service-connected psychiatric and right ankle and foot disorders otherwise result in marked functional impairment to a degree beyond that addressed by VA's Rating Schedule.  Accordingly, the Board finds that any degree of impairment associated with that disorder is already contemplated by the applicable schedular criteria.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (disability rating is recognition that industrial capabilities are impaired).  In light of the above, the Board finds that remand for referral for consideration of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996).

Duties to Notify and Assist the Appellant

The Veteran's claims for increased initial ratings for psychiatric and right ankle and foot disorders arise from her disagreement with the initial evaluation assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated.  Additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran with respect to those claims.

As to VA's duty to assist, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  Additionally, VA has obtained multiple VA medical examinations with respect to the Veteran's claim.  The Veteran has also been afforded the opportunity for a Board hearing in support of her claims, which she has voluntarily declined.  Thus, the Board finds that additional development is unnecessary with respect to the Veteran's claim and that VA has fully satisfied both the notice and duty to assist provisions of the law.



ORDER

An initial rating of 30 percent, but not higher, for a psychiatric disorder is granted.

An initial rating higher than 10 percent for a right ankle and foot disorder is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


